DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 130-142, 144-154, and 157-162 are pending.
Claims 130-142, 144-154, and 157-162 are allowed.
Priority
Claims 130-159 are given the benefit of the claim for priority to Provisional Application No. 62/936,879, filed 18 November 2019.
Claim Interpretation
The limitation of “identical by descent” in claims 130, 137, 158, and 159 is interpreted as a region of DNA that is identical between two individuals as discussed in Wikipedia “Identity by descent” (https://en.wikipedia.org/wiki/identity_by_descent#).
Claim 134 is interpreted as requiring a step of assaying biological samples or derivatives thereof and claim 135 is interpreted as requiring a step of sequencing biological samples.
Claim 149 recites a limitation of a coefficient of kinship. The term is interpreted as a measure of relatedness as stated in the specification at paragraph 73: “The coefficient of kinship may represent a probability that 2 alleles sampled from same locus in the 2 individuals are identical-by-descent.”
Claim Rejections - 35 USC § 112
The rejection of claims 130-159 under 35 U.S.C. 112(b) in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
Claim Rejections - 35 USC § 101
The rejection of claims 130-159 under 35 U.S.C. 101 in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 130-134, 136-144, and 157-159 under 35 U.S.C. 103 as being unpatentable over Barber et al in view of Judson et al. in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
The rejection of claim 135 under 35 U.S.C. 103 as being unpatentable over Barber et al in view of Judson et al. as applied to claims 130-134, 136-144, and 157-159 above, and further in view of Shendure et al. in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
The rejection of claims 145-147, and 149 under 35 U.S.C. 103 as being unpatentable over Barber et al in view of Judson et al. as applied to claims 130-134, 136-144, and 157-159 above, and further in view of Hedrick et al. in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
The rejection of claims 151-153 under 35 U.S.C. 103 as being unpatentable over Barber et al in view of Judson et al. as applied to claims 130-134, 136-144, and 157-159 above, and further in view of Leutenegger et al. in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
The rejection of claims 154 and 155 under 35 U.S.C. 103 as being unpatentable over Barber et al in view of Judson et al. as applied to claims 130-134, 136-144, and 157-159 above, and further in view of Boyce et al. in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
The rejection of claim 156 under 35 U.S.C. 103 as being unpatentable over Barber et al in view of Judson et al. as applied to claims 130-134, 136-144, and 157-159 above, and further in view of Boyce et al. as applied to claims 154 and 155 and further in view of Ostrander et al. in view of Ciampolini et al. in the Office action mailed 23 March 2022 is withdrawn in view of the amendment received 23 June 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Pending claims 130-142, 144-154, and 157-162 are patent-eligible under 35 U.S>C. 101 in view of the limitation of analysis of at least 1,000 genetic markers in segments of at least 100 kilobase pairs that are required to be matched to the genome of at least one other individual, which is too complex to be practical to perform in the human mind and therefore does not recite the mental process grouping of abstract ideas.
Pending claims 130-142, 144-154, and 157-162 are nonobvious under 35 U.S.C. 103 in view of the limitation of scoring using a number of matching homozygous haplotypes within a discrete genomic interval within the genome of a single individual.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631